Citation Nr: 0533085	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

By an August 2003 rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  A 
Notice of Disagreement was received in September 2003.  A 
Statement of the Case was issued in January 2004.  A timely 
appeal was received in February 2004.  

By an October 2004 rating decision, the veteran was denied 
service connection for hearing loss and tinnitus.  A Notice 
of Disagreement was received in November 2004.  A Statement 
of the Case was issued in July 2005.  A timely appeal was 
received in July 2005.  

The veteran and his spouse appeared and testified at a Board 
hearing held at the RO before the undersigned Veterans Law 
Judge in September 2005.

The issues of hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran's hypertension is not proximately due to, the 
result of, or aggravated by his service-connected diabetes 
mellitus; nor is it related to his military service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
April 2003, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in January 2005.  These 
letters advised the veteran of the four elements as stated 
above.  In addition, by means of the rating decision and 
statement of the case, the veteran was advised of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  
VA has, therefore, complied with the notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from April 
2002 through June 2003.  The RO also obtained private 
treatment records identified by the veteran for May 2002.  
The veteran was notified in the rating decision and Statement 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided a VA examination in June 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  The veteran here has been diagnosed 
with hypertension.  38 U.S.C.A.  § 1112(a)(4) (West 2002) 
provides for such presumptive service connection when 
hypertension manifests to a compensable degree of 10 percent 
within 1 year of the veteran's separation  from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.307, 3.309(a) (2005).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Initially the Board must determine whether the veteran has a 
current disability.  VA treatment records from January 2003 
through June 2004 show the veteran is treated for 
hypertension with Atenolol and Lisinopril.  The Board finds, 
therefore, that the veteran has a current disability.

For direct service connection, it must also be determined 
whether the veteran incurred any injury or disease in 
service, and, if so, whether the veteran's current 
hypertension is related.  Service medical records are silent 
for any complaints of or treatment for hypertension.  The 
veteran separation examination in December 1967 showed his 
blood pressure was 130/80.  There is no evidence of treatment 
until 35 years after his discharge.  The VA and non-VA 
treatment records do not show any opinion as to the caused of 
the veteran's current hypertension.  There is, therefore, no 
competent evidence that the veteran's current hypertension is 
related to his military service, and direct service 
connection is not warranted.  

For presumptive service connection, the evidence must show 
that the veteran's hypertension manifested to a degree of 10 
percent within one year after his discharge from service in 
order for his hypertension to be presumed to have been 
incurred in service.  The veteran was discharged from service 
in December 1967.  The record shows that the veteran was not 
diagnosed with hypertension until sometime in 2002, 
approximately 35 years after service.  Presumptive service 
connection is, therefore, not warranted.

For secondary service connection, the evidence must show that 
the veteran's current hypertension is proximately due to, the 
result of, or is aggravated by a service-connected 
disability.  The veteran contends that his service-connected 
diabetes mellitus is the cause of his hypertension.

VA and non-VA treatment records do not indicate exactly when 
the veteran was diagnosed with hypertension.  The veteran 
alleges it was in May 2002 when he was also diagnosed with 
diabetes mellitus.  Non-VA treatment records show the veteran 
suffered a myocardial infarction on May 1, 2002.  A History 
and Physical report shows a recent diagnosis of hypertension, 
and a family history that is significant for hypertension.  A 
few days later, a consultation report indicates the veteran's 
history is significant for hypertension, and that he does 
have diabetes.  VA treatment records from September 2002 
through June 2004 show continued treatment by medication for 
hypertension, but nowhere do they contain an opinion that the 
veteran's hypertension is caused by his diabetes.  

The veteran underwent a VA examination in June 2003.  After 
interviewing and examining the veteran, the examiner 
diagnosed him to have essential hypertension unrelated to 
diabetes.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's hypertension is secondary to his service-connected 
diabetes.  The VA examiner reviewed all of the medical record 
and determined that the veteran's hypertension was unrelated 
to his diabetes.  There is no evidence in the record that 
directly contradicts this opinion.  The Board finds the 
report of the VA examiner to be the most credible evidence as 
to whether there is a relationship between the veteran's 
diabetes and his hypertension.  

The medical evidence also does not show that the veteran's 
hypertension was aggravated by his diabetes mellitus.  The 
veteran also does not contend that it has.

The Board, therefore, finds that the medical evidence does 
not support the veteran's contention that his hypertension 
was caused by or aggravated by his diabetes.  

For the foregoing reasons, the veteran's claim for service 
connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran contends that his hearing loss and tinnitus were 
caused by his service-connected diabetes mellitus.  In 
October 2005, he submitted a statement from a private 
physician that states that his tinnitus and diminished 
hearing may be related to his diabetes and attached an 
excerpt from an Internet article in support of his opinion.  
The veteran has undergone two VA examinations for these 
claims but neither examiner was asked to provide an opinion 
as to whether it is as likely as not that the veteran's 
hearing loss and tinnitus are secondary to diabetes.  Such an 
opinion should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence relevant 
to this claim that he has in his possession and has 
not already submitted.  See 38 C.F.R. § 3.159(b) 
(2005).

2.  When the above notice has been accomplished and 
any available evidence has been obtained, the 
veteran should be scheduled for an appropriate VA 
examination.  The claims file must be provided to 
the examiner for review in conjunction with the 
examination.

After reviewing the file and conducting all 
necessary tests, the examiner should render an 
opinion as to whether it is at least as likely as 
not (i.e., at least a 50 percent probability) that 
the veteran's current hearing loss and tinnitus is 
related to his service connected diabetes mellitus.  

A complete rationale should be provided for the 
examiner's opinion, with references to any treatise 
or medical authority relied upon in rendering 
his/her opinion.  

3.  Then, after ensuring the VA examination report 
is complete, and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claim.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case (SSOC) should be 
issued to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


